Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 24, 2017                                                                                        Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  154308                                                                                                 David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                            Joan L. Larsen
                                                                                                         Kurtis T. Wilder,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v                                                                SC: 154308
                                                                   COA: 324559
                                                                   Cass CC: 13-010217-FC
  TIMOTHY LEE SOLLOWAY,
           Defendant-Appellant.

  _____________________________________/

        On order of the Court, the application for leave to appeal the June 30, 2016
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 24, 2017
           a0517
                                                                              Clerk